Exhibit 10.3

 

RLI CORP.

Omnibus Stock Plan

 

Non-Statutory Stock Option Agreement

 

Name of Optionee:

 

 

 

 

 

Number of Shares Covered:

 

Date of Grant:

 

 

 

Exercise Price Per Share:

 

Expiration Date:

 

 

 

Exercise Schedule (Cumulative):

 

 

 

Date(s) of
Exercisability

 

Number of Shares as to Which
Option Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

This is a Non-Statutory Stock Option Agreement (the “Agreement”) between RLI
Corp., an Illinois corporation (the “Company”), and the optionee identified
above (the “Optionee”) effective as of the date of grant specified above.

 

Background

 

A.            The Company maintains the RLI Corp. Omnibus Stock Plan (the
“Plan”). Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Plan.

 

B.            Under the Plan, the Executive Resources Committee of the Board of
Directors of the Company (the “Committee”) administers the Plan and has the
authority to determine the awards to be granted under the Plan.

 

C.            The Committee has determined that the Optionee is eligible to
receive an award under the Plan in the form of a non-statutory stock option (the
“Option”).

 

D.            The Company hereby grants the Option to the Optionee under the
terms and conditions as follows.

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1.                                      Grant. The Optionee is granted the
Option to purchase the number of shares of common stock of the Company (the
“Shares”) specified at the beginning of this Agreement.

 

2.                                      Exercise Price. The price to the
Optionee of each Share subject to the Option will be the exercise price
specified at the beginning of this Agreement (which price shall not be less than
the Fair Market Value as of the date of grant).

 

3.                                      Non-Statutory Stock Option. The Option
is not intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

4.                                      Exercise Schedule. The Option will vest
and become exercisable as to the number of Shares and on the dates specified in
the exercise schedule at the beginning of this Agreement. The exercise schedule
will be cumulative; thus, to the extent the Option has not already been
exercised and has not expired, terminated or been cancelled, the Optionee or the
person otherwise entitled to exercise the Option as provided herein may at any
time, and from time to time, purchase all or any portion of the Shares then
purchasable under the exercise schedule.

 

The Option may also be exercised in full (notwithstanding the exercise schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.

 

5.                                      Expiration. The Option shall expire at
5:00 p.m. Central Time on the expiration date specified at the beginning of this
Agreement. In no event may anyone exercise the Option, in whole or in part,
after it has expired, notwithstanding any other provision of this Agreement.

 

6.                                      Procedure to Exercise Option.

 

Notice of Exercise. The Option may be exercised by delivering written notice of
exercise to the Company at the principal executive office of the Company, to the
attention of the Company’s Secretary. The notice shall state the number of
Shares to be purchased, and shall be signed by the person exercising the Option.
If the person exercising the Option is not the Optionee, he/she also must submit
appropriate proof of his/her right to exercise the Option. The Company may
designate a third party to administer the option program in which case the third
part may receive any required notice.

 

Tender of Payment. Upon giving notice of any exercise hereunder, the Optionee
shall provide for payment of the purchase price of the Shares being purchased
through one or a combination of the following methods:

 

(a)           Cash (including check, bank draft or money order);

 

(b)           By delivery or tender to the Company of unencumbered Shares having
an aggregate Fair Market Value on the date of exercise equal to the purchase
price of the Shares acquired upon exercise; or

 

2

--------------------------------------------------------------------------------


 

(c)           By directing a broker designated by the Company to effect a broker
assisted cashless exercise program to sell Shares issued on exercise of the
Option having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of the Shares acquired upon exercise and to remit the
proceeds of the such sale to the Company.

 

Notwithstanding the foregoing, the Optionee shall not be permitted to pay any
portion of the purchase price with Shares if the Committee, in its sole
discretion, determines that payment in such manner could have adverse financial
accounting consequences for the Company.

 

Delivery of Certificates. As soon as practicable after the Company receives the
notice and purchase price provided for above, it shall deliver to the person
exercising the Option, in the name of such person, a certificate or certificates
representing the Shares being purchased; provided, however, that the Company may
deliver the Shares electronically in book-entry form. The Company shall pay any
original issue or transfer taxes with respect to the issue or transfer of the
Shares and all fees and expenses incurred by it in connection therewith. All
Shares so issued shall be fully paid and nonassessable. Notwithstanding anything
to the contrary in this Agreement, no certificate for Shares distributable under
the Plan shall be issued and delivered unless the issuance of such certificate
complies with all applicable legal requirements including, without limitation,
compliance with the provisions of applicable state securities laws, the
Securities Act and the Exchange Act.

 

Withholding Taxes. Optionee is responsible for payment of any federal, state,
local or other taxes which must be withheld upon the exercise of the Option, and
Optionee must promptly pay to the Company any such taxes. The Company and its
subsidiaries are authorized to deduct from any payment owed to Optionee any
taxes required to be withheld with respect to the Shares, including social
security and Medicare (FICA) taxes and federal, state and local income tax with
respect to income arising from the exercise of the Option. The Company shall
have the right to require the payment of any such taxes before issuing any
Shares pursuant to an exercise of the Option. In lieu of all or any part of a
cash payment, Optionee may elect to have a portion of the Shares otherwise
issuable upon exercise of the Option withheld by the Company to satisfy
withholding tax requirements (based on the minimum supplemental wage withholding
rates) relating to the Option exercise with such Shares valued in the same
manner as used in computing such withholding taxes. Any fractional share amount
due relating to such tax withholding will be rounded up to the nearest whole
share and the additional amount will be added to Optionee’s federal withholding.

 

7.                                      Termination of Employment. The Option
may be exercised only while the Optionee remains employed with the Company or a
parent or subsidiary thereof, and only if the Optionee has been continuously so
employed since the date the Option was granted; provided that:

 

(a)           Except as otherwise provided below, the Option may be exercised
for three months after termination of the Optionee’s employment, but only to the
extent that it was exercisable immediately prior to termination of employment;

 

3

--------------------------------------------------------------------------------


 

(b)           The Option may be exercised for one year after termination of the
Optionee’s employment if such termination is because of death of the Optionee;

 

(c)           The Option may be exercised for three years after termination of
the Optionee’s employment if such termination of employment is because of
disability (within the meaning of Section 22(e)(3) of the Code) of the Optionee;
and

 

(d)           The Option may be exercised for three years after termination of
the Optionee’s employment if such termination is because of the Optionee’s
Retirement (as defined in the Plan and interpreted to count only full years,
such that any fractional year of age or service shall be disregarded).

 

Notwithstanding the above, the Option may not be exercised after it has expired.
In addition, the Option shall terminate immediately if Optionee is notified that
Optionee’s employment is being terminated for cause. For purposes of this
Agreement, the term “cause” shall mean the Optionee’s gross mismanagement or
gross neglect of his or her duties which materially and adversely affects the
business or affairs of the Company; the Optionee’s willful conduct which is (or
which will be if continued) demonstrably and materially injurious to the
Company, monetarily or otherwise; the Optionee’s fraud, misappropriation or
embezzlement in connection with the Company; the Optionee’s conviction of a
felony crime; or the Optionee’s willful committing of unethical acts in the
course of his or her employment with the Company.

 

8.                                      Acceleration of Vesting. In the event of
the death, disability or Retirement of the Optionee, any portion of the Option
that was not previously exercisable shall become immediately exercisable in full
if the Optionee shall have been continuously employed by the Company or a parent
or subsidiary thereof between the date the Option was granted and the date of
such death, disability or Retirement.

 

9.                                      Limitation on Transfer. During the
lifetime of the Optionee, only the Optionee or his/her guardian or legal
representative may exercise the Option. The Option may not be assigned or
transferred by the Optionee otherwise than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order.
Notwithstanding the foregoing, the Optionee may transfer the Option, without
payment or consideration from the transferee, to any one or more of the
Optionee’s spouse or issue, to one or more trusts established solely for the
benefit of the Optionee’s spouse or issue or to one or more partnerships in
which the only partners are the Optionee’s spouse or issue. For purpose of this
provision, the term “spouse” shall include a former spouse who receives a
transfer pursuant to a qualified domestic relations order, and the term issue
shall include a stepchild or step-grandchild. No such transfer shall be
effective unless reasonable prior notice thereof is delivered to the Company.
Any such permitted transferee shall be subject to all of the terms and
conditions applicable to the person transferring the Option including the terms
and conditions set forth in the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------


 

10.                               No Shareholder Rights Before Exercise. No
person shall have any of the rights of a shareholder of the Company with respect
to any Share subject to the Option until the Share actually is issued to him/her
upon exercise of the Option.

 

11.                               Discretionary Adjustment. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, or extraordinary dividend or divestiture (including a spin-off), or
any other change in the corporate structure or Shares of the Company, the
Committee (or if the Company does not survive any such transaction, a comparable
committee of the board of directors of the surviving corporation) may, without
the consent of the Optionee, make such adjustment as it determines in its
discretion to be appropriate as to the number and kind of securities subject to
and reserved under the Plan and, in order to prevent inappropriate dilution or
enlargement of rights of the Optionee, the number and kind of securities
issuable upon exercise of the Option and the exercise price hereof.

 

12.                               Interpretation of this Agreement. All
decisions and interpretations made by the Committee with regard to any question
arising hereunder or under the Plan shall be binding and conclusive upon the
Company and the Optionee. If there is any inconsistency between the provisions
of this Agreement and the Plan, the provisions of the Plan shall govern.

 

13.                               Discontinuance of Employment. This Agreement
shall not give the Optionee a right to continued employment with the Company or
any parent or subsidiary of the Company, and the Company or any such parent or
subsidiary employing the Optionee may terminate his/her employment at any time
and otherwise deal with the Optionee without regard to the effect it may have
upon him/her under this Agreement.

 

14.                               Binding Effect. This Agreement shall be
binding in all respects on the heirs, representatives, successors and assigns of
the Optionee.

 

15.                               Choice of Law. This Agreement is entered into
under the laws of the State of Illinois and shall be construed and interpreted
thereunder (without regard to its conflict of law principles).

 

5

--------------------------------------------------------------------------------


 

The Optionee and the Company have executed this Agreement as of the       day of

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

RLI Corp.

 

 

 

 

 

By

 

 

Its

 

 

6

--------------------------------------------------------------------------------